DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the notification unit”.  There is insufficient antecedent basis for this limitation in the claim. In addition, claim 3 indicates “the control unit notifies the driver” while claim 4 states “the notification unit has notified the driver” such that it is unclear what unit is required to notify the driver, rendering the metes and bounds of what is and is not required indefinite. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes: 
(1) “A parking control device for controlling a parking operation of a vehicle”
(2) “a search unit that searches for a parking candidate space that is a candidate of a parking
destination of the vehicle based on information acquired by a surrounding environment

(3) “a control unit that notifies a driver of certainty of the parking candidate space detected by
the search unit being available for parking the vehicle in multiple stages and executes
predetermined control processing for causing the vehicle to be parked in the parking candidate
space when an instruction to park the vehicle in the parking candidate space is issued from the
driver”
At least claim 2 includes:
(4) “display device to display an image based on image information output from the camera and highlight the parking candidate space displayed in the image”
At least claim 4 includes:
(5) “notification unit has notified the driver of the certainty of the parking candidate space
detected being available for parking the vehicle

Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(5) recited above use the generic placeholder “unit” or “device” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to
With respect to (1) – (5) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Although (1), as recited in the claims, includes a “search unit” and a “control unit” these elements, as indicated below, do not have a defined structure for carrying out the functional claim limitations such that (1) is not modified by sufficient structure in a system claim. 


Specifically, the corresponding structure for (1) – (5), respectively, includes:
(1) “A parking control device for controlling a parking operation of a vehicle”. Although (1), as recited in the claims, includes a “search unit” and a “control unit” these elements, as indicated below, do not have a defined structure for carrying out the functional claim limitations. In addition, the specification does not clearly tie any particular structure to “parking control device”. For example, it is unclear if this limitation refers to ECU 15, parking control unit 15 or some other element in FIG. 3. 
(2) “a search unit that searches for a parking candidate space that is a candidate of a parking
destination of the vehicle based on information acquired by a surrounding environment
recognition sensor”. No corresponding structure is found in the specification. ¶ 82 states the search unit is a “function”. 
(3) “a control unit that notifies a driver of certainty of the parking candidate space detected by
the search unit being available for parking the vehicle in multiple stages and executes
predetermined control processing for causing the vehicle to be parked in the parking candidate
space when an instruction to park the vehicle in the parking candidate space is issued from the
driver”.  The parking control unit 35 is included in the ECU 15 (Spec. ¶ 35) and the ECU is characterized as a “computer device” (Spec. ¶36). However, the specification describes the PCU 35 as a “functional unit” such that the unit is characterized as software (Spec. ¶ 41) such that the unit has no corresponding structure. 
 (4) “display device to display an image based on image information output from the camera and highlight the parking candidate space displayed in the image”. The display device is merely described with functional descriptions and does not include a corresponding structure. 
At least claim 4 includes:
(5) “notification unit has notified the driver of the certainty of the parking candidate space
detected being available for parking the vehicle. The term “notification unit” is only found in claim 4 and does not appear elsewhere in the specification. No corresponding structure can be found. 


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Wherein method claims 5-8 only describe (1) “parking control device”. 
Claims 1-8 explicitly recite or recite via dependency at least one of (1)-(5) and (1)-(5) fail to disclose any corresponding structure in the specification. 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0054927 to Hayakawa et al. (Hayakawa)
With respect to claims 1 and 5, Hayakawa discloses a parking control device for controlling a parking operation of the a vehicle, the parking control device comprising: 
a search unit that searches for a parking candidate space that is a candidate of a parking destination of the vehicle based on information acquired by a surrounding environment recognition sensor; and 
(¶ 119 “subject vehicle V searches for the available parking space Me while moving in the parking lot”; ¶29 “an available parking space detection process, a recommended parking space detection process”) 
(¶ 32 “acquires images captured by the cameras la to ld attached to multiple sites of the subject vehicle V. The cameras la to ld capture images of boundary lines of parking spaces around the subject vehicle V and objects existing around the parking spaces. The cameras la to ld may be CCD cameras, infrared cameras, or other appropriate imaging devices. The ranging device 3 may be provided at the same position as any of the cameras la to ld or may also be provided at a different position. The ranging device 3 may be a radar device, such as a millimeter-wave radar, laser radar and ultrasonic radar, or a sonar . .  determine whether the parking space is empty”)
a control unit that 
notifies a driver of certainty1 of the parking candidate space detected by the search unit being available for parking the vehicle in multiple stages and 
parking possible condition" for detecting available parking spaces into which parking is possible . . . "parking recommendation condition" for narrowing down the available parking spaces to a recommended parking space into which parking is recommended for the subject vehicle V”) 
Stage 1: (¶ 55 “(6) The likelihood representing the probability as parking frame lines calculated based on the assessment/ evaluation values of the above (1) to (5) is a predetermined value or more”; ¶62 “parking possible condition . . . extracting the available parking spaces Me”; ¶74 “the control device 10 detects the parking spaces PL2, PL4, PL5, PR2, PR3, and PR5 as the available parking spaces Me within the range of detection. The detected available parking spaces Me are each displayed with a broken line circle Me which is a parking available mark”)
(FIG. 4A, possible parking spaces Me displayed to driver with broken circles)
Stage 2:  detecting a recommended parking space and/ or estimated parking space
(¶75 “Subsequently, the routine proceeds to step 104 in which the control device 10 detects a recommended parking space Mr in accordance with the following parking recommendation condition” 
(FIG. 4C, recommended parking space Mr displayed with dashed bounding box)
(wherein the driver is notified of and can select a displayed first or second stage parking space ¶ 123-124 “user to select the available parking space Me or the recommended parking space Mr . . . method of display is proposed which allows the user to readily select a parking space when the recommended parking space/available parking spaces transition method of display is proposed which allows the user to readily select a parking space when the recommended parking space/available parking spaces transition”)
(¶ 119 “parking assist apparatus 100 displays the available parking spaces Me and the recommended parking space Mr, which are sequentially detected, on the display 21”)

 (¶ 136 “FIG. 8A represents an evaluation value ( assessment value) for display in the first display form and the second display form . . . the diagrammatic image is displayed with higher luminance as the evaluation value approaches 1 while the diagrammatic image is displayed with lower luminance as the evaluation value approaches 0. When the evaluation value is the color phase of a diagrammatic image, the diagrammatic image is displayed in more conspicuous color (advancing color) as the evaluation value approaches 1 while the diagrammatic image is displayed in more inconspicuous color (retreating color) as the evaluation value approaches 0. When the evaluation value is the thickness of lines of a diagrammatic image, the line thickness is thicker as the evaluation value approaches 1 while the line width is thinner as the evaluation value approaches 0. When the evaluation value is the form of lines of a diagrammatic image, the lines are in a more emphasized form (double lines, solid lines, thick lines) as the evaluation value approaches 1 while the lines are in a more non-emphasized form (single lines, broken lines, thin lines) as the evaluation value approaches 0. Emphasis/nonemphasis of the display form is relative evaluation”; ¶140 “control device 10 may set a "parking estimation condition" that is less likely to be satisfied than the "parking condition" and estimate that the probability that the first parking space will satisfy the "parking condition" is high”; ¶144 “when a "parking estimation condition" obtained by lowering the threshold of the "parking condition" ( changing the threshold to a value that can readily be satisfied) is satisfied, the control device 10 may estimate that the second parking space will satisfy the parking display form with a relatively lower degree of emphasis than the first display form. Thus, the first parking space estimated not to satisfy the parking condition can be displayed in the second display form, which is relatively inconspicuous than the first display form, thereby to notify the driver that the first parking space will be no longer the most suitable parking space”; ¶150 “second display form can be further changed to an inconspicuous display form (the display form can be changed so that the evaluation value (assessment value) for display asymptotically approaches 0)”; ¶164 “third display form with a relatively low degree of emphasis and then displays the second parking space in the fourth display form with a relatively high degree of emphasis”; ¶190 advancing color . . . yellow, orange, red . . . retreating color . . . blue, purple, black”) 
(claim 25 “display a first parking space in a first display form on the display, the first parking space satisfying a parking condition that is preliminarily defined” (i.e., stage 1), “when it is estimated or detected that the first parking space will not satisfy the parking condition or a second parking space other than the first parking space will satisfy the parking condition, display existence of the first parking space by a second display form different from the first display form on the display” (i.e., stage 2). 
executes predetermined control processing for causing the vehicle to be parked in the parking candidate space when an instruction to park the vehicle in the parking candidate space is issued from the driver.
	(¶¶ 100-102 “the driver or a passenger touches a portion representing a desired parking
space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10. When the target parking space Mo is input in step 106, the control flow proceeds to step 107 . . . In step 108, the control device 10 calculates a route for moving the subject vehicle V to the target parking space Mo”) 
	(¶ 110 “parking assist apparatus 100 according to one or more embodiments of the present invention controls the subject vehicle V to move to the target parking space Mo”) 
	 
With respect to claims 2 and 6, Hayakawa discloses wherein 
the surrounding environment recognition sensor includes at least a camera, and 


the control unit causes 
a predetermined display device to display an image based on image information output from the camera and highlight the parking candidate space displayed in the image, and
(Me, Mr, FIG. 4A-4C, 7A-7B, 9A-9D)
notifies the driver of the certainty of the parking candidate space being available for parking the vehicle, based on how the highlighting is performed.
(Me, Mr, FIG. 4A-4C, 7A-7B, 9A-9D, Me is highlighted differently than Mr with a circle instead of a box, FIG. 9A-9D, Mr displayed differently depending on the likelihood the space satisfies parking conditions, wherein difference in display can be luminance, line thickness, form of size, blinking or absence of blinking, color changes, pixel density, etc. ¶172)
(¶ 38 “"parking condition" includes a "parking possible condition" for detecting available parking spaces into which parking is possible . . . "parking recommendation condition" for narrowing down the available parking spaces to a recommended parking space into which parking is recommended for the subject vehicle V”)
(¶ 136 “FIG. 8A represents an evaluation value ( assessment value) for display in the first display form and the second display form . . . the diagrammatic image is displayed with higher luminance as the evaluation value approaches 1 while the diagrammatic image is displayed with lower luminance as the evaluation value approaches 0. When the evaluation value is the color phase of a diagrammatic image, the diagrammatic image is displayed in more conspicuous color (advancing color) as the evaluation value approaches 1 while the diagrammatic image is displayed in more inconspicuous color (retreating color) as thickness of lines of a diagrammatic image, the line thickness is thicker as the evaluation value approaches 1 while the line width is thinner as the evaluation value approaches 0. When the evaluation value is the form of lines of a diagrammatic image, the lines are in a more emphasized form (double lines, solid lines, thick lines) as the evaluation value approaches 1 while the lines are in a more non-emphasized form (single lines, broken lines, thin lines) as the evaluation value approaches 0. Emphasis/nonemphasis of the display form is relative evaluation”; ¶140 “control device 10 may set a "parking estimation condition" that is less likely to be satisfied than the "parking condition" and estimate that the probability that the first parking space will satisfy the "parking condition" is high”; ¶144 “when a "parking estimation condition" obtained by lowering the threshold of the "parking condition" ( changing the threshold to a value that can readily be satisfied) is satisfied, the control device 10 may estimate that the second parking space will satisfy the parking condition”; ¶149 “control device 10 displays an image indicating the first parking space in the second display form with a relatively lower degree of emphasis than the first display form. Thus, the first parking space estimated not to satisfy the parking condition can be displayed in the second display form, which is relatively inconspicuous than the first display form, thereby to notify the driver that the first parking space will be no longer the most suitable parking space”; ¶150 “second display form can be further changed to an inconspicuous display form (the display form can be changed so that the evaluation value (assessment value) for display asymptotically approaches 0)”; ¶164 “third display form with a relatively low degree of emphasis and then displays the second parking space in the fourth display form with a relatively high degree of emphasis”; ¶190 advancing color . . . yellow, orange, red . . . retreating color . . . blue, purple, black”) 
(claim 25 “display a first parking space in a first display form on the display, the first parking space satisfying a parking condition that is preliminarily defined” (i.e., stage 1), “when it is estimated or detected that the first parking space will not satisfy the parking condition or a second parking space other than the first parking space will satisfy the parking condition, display existence of the first parking space by a second display form different from the first display form on the display” (i.e., stage 2).

With respect to claims 3 and 7, Hayakawa discloses 

(¶ 25 “The speaker 41 notifies the driver of the parking assist information in accordance with the content of text, the content of voice or sound, and/or the form of voice or sound”; 
	(¶¶ 210- 226 “notification device 4 is used to call attention of the driver. When it is estimated that the first parking space will not satisfy the parking condition or when it is estimated that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 changes the notification mode of the notification device 4 . . . notification mode concerning voice or sound . . . (1) volume level (2) period . . . first notification mode is set with a higher volume level while the second notification mode is set with a lower volume level”; ¶¶ 235-237).  

With respect to claims 4 and 8, Hayakawa discloses 
upon determining that the vehicle is not able to be parked in the parking candidate space after the notification unit has notified the driver of the certainty of the parking candidate space detected being available for parking the vehicle, the control unit starts searching for another parking candidate space.
(claims 13 and 17 “display a first parking space in a first display form on the display, the first parking space satisfying a parking condition that is preliminarily defined; and when it is estimated or detected that the first parking space will not satisfy the parking condition or a second parking space other than the first parking space will satisfy the parking condition . . . when it is estimated that the second parking space other than the first parking space will satisfy the parking condition, display the second parking space in a third display form on the display and then display the second parking space in a fourth display form on the display”; ¶159 “Thus, at the timing at which it is estimated that the second parking space will satisfy the parking condition, the second parking space can be preliminarily displayed thereby to notify the driver that the selection of the next parking space will be allowed”; ¶122 “if another second parking space (examples of the second parking space include the available parking spaces and/or the recommended parking space, here and hereinafter) is detected after the first parking space is detected, the first parking space which is previously detected is no longer a parking space that is suitable as the target parking space. It appears that the time required for the parking process is shorter (the parking- when parking into the second parking space detected under the current condition (position) than when parking into the first parking space detected under the past condition (position). In other words, when the automated parking is performed, parking into the second parking space is more convenient than parking into the first parking space”) wherein certainty of a parking space can be determined by various conditions (i.e., ¶¶ 49-55 and 78-80). 


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0226926 to Suzuki et al. (Suzuki)
	With respect to claims 1 and 5, Suzuki discloses a parking control device for controlling a parking operation of the a vehicle, the parking control device (101, FIG. 1) comprising: 
a search unit (1022, FIG. 1) that searches for a parking candidate space that is a candidate of a parking destination of the vehicle based on information acquired by a surrounding environment recognition sensor; and 
(¶ 32 “display control circuit 1022 searches for empty parking spaces while performing image processing on the obtained top-view image and determines whether the found empty parking spaces meet the display condition for displaying the first assistance images”)
a control unit that notifies a driver of certainty of the parking candidate space detected by the search unit being available for parking the vehicle in multiple stages and 
(¶ 32 “determining whether the display condition is met includes obtaining the certainty factor for every empty parking spaces and determining whether the certainty factor is higher than a predetermined reference value”; ¶33 “he “certainty factor” of a parking space is a numerical value that indicates how much the parking space is likely an empty parking space. The certainty factor is calculated based on the position and the orientation of the empty parking space, the orientation and the position of the empty parking space with respect to a road adjacent thereto, the detection accuracy of frame lines of the empty parking space, and the like detected on the top-view image. The higher the detection accuracy of the frame lines such as white lines to be detected, the higher the certainty factor, and the lower the detection accuracy of the frame lines, the lower the certainty factor. For example, the certainty factor is low when 
executes predetermined control processing for causing the vehicle to be parked in the parking candidate space when an instruction to park the vehicle in the parking candidate space is issued from the driver.
(s19, s21, FIG. 5B) 
	
With respect to claims 2 and 6, Suzuki discloses 
the surrounding environment recognition sensor includes at least a camera, and 
(2a-2d, FIG. 1, 7, FIG. 1)
the control unit causes 

(FIG. 2-4, S5, Fig. 5A, s17, FIG. 5B) 
notifies the driver of the certainty of the parking candidate space being available for parking the vehicle, based on how the highlighting is performed.
(¶ 32 “determining whether the display condition is met includes obtaining the certainty factor for every empty parking spaces and determining whether the certainty factor is higher than a predetermined reference value”; ¶33 “he “certainty factor” of a parking space is a numerical value that indicates how much the parking space is likely an empty parking space. The certainty factor is calculated based on the position and the orientation of the empty parking space, the orientation and the position of the empty parking space with respect to a road adjacent thereto, the detection accuracy of frame lines of the empty parking space, and the like detected on the top-view image. The higher the detection accuracy of the frame lines such as white lines to be detected, the higher the certainty factor, and the lower the detection accuracy of the frame lines, the lower the certainty factor. For example, the certainty factor is low when the frame lines partitioning the parking space are detected partially, when a part of the frame lines cannot be detected because of covering by an obstacle such as another vehicle, or when the entirety or a part of the frame lines cannot be recognized because of blown highlights or crushed shadows of the image”; ¶35 “when parking spaces 23 are detected as empty parking spaces with high certainty factor in a surrounding image 20, a first assistance image 25 is superimposed and displayed in the position of a parking space recommended the most. A method of determining the recommended parking space is set in advance and is, for example, to recommend a parking space close to a driver seat. First assistance images 24 are superimposed and displayed in the positions of other empty parking spaces with high certainty factor.”; ¶59 “he first assistance image 31 is displayed in the most recommended empty parking space out of the empty parking spaces not meeting the display condition, and the first assistance image 31 is displayed with solid lines and, additionally, displayed with a conspicuous color such as red to be emphasized. For example, an empty parking space closest to the driver seat may be set as the recommended empty parking space, or an empty parking space having a condition closest to the display condition, or an empty parking space with the highest certainty factor among the empty parking spaces 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/             Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition of “certainty of the parking candidate space”. Under a BRI the phrase includes any indication of certainty related to (“of”) a parking candidate space, i.e., certainty a parking candidate space is present, should be selected, is the most suitable candidate, etc.